Citation Nr: 0637345	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  98-09 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
condition, to include as secondary to service-connected L5-S1 
calcified herniated nucleus pulposus and degenerative joint 
disease (DJD) and, if so, whether service connection is now 
warranted.

2.  Entitlement to an increased rating for L5-S1 calcified 
herniated nucleus pulposus and DJD, currently evaluated as 40 
percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran, as a member of the National Guard, had active 
duty training from November 14, 1969 to April 3, 1970, and 
inactive duty for training from June 8, 1971 to June 25, 
1971, during which he sustained a service-connected injury to 
his back.  He enlisted in the National Guard in May 1969 and 
was separated in November 1971.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The issue of entitlement to a TDIU due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2000 RO rating decision denied service connection 
for a cervical spine condition as secondary to service-
connected L5-S1 calcified herniated nucleus pulposus and DJD 
on the basis that there was no evidence that a cervical 
condition existed or evidence of a plausible relationship 
between the back and the cervical condition.  

2.  An appeal from the June 2000 RO rating decision was not 
timely filed.

3.  Additional evidence submitted since June 2000 on the 
issue of service connection for a cervical spine condition as 
secondary to service-connected L5-S1 calcified herniated 
nucleus pulposus and DJD is new and material, as it includes 
medical evidence relating to an unestablished fact necessary 
to substantiate the claim.  

4.  The veteran's cervical spine condition is not proximately 
due to or the result of his service-connected L5-S1 calcified 
herniated nucleus pulposus and DJD. 

5.  The veteran's cervical strain and bilateral thoracic 
outlet syndrome is etiologically related to a fall he 
sustained during active service.

6.  The veteran's L5-S1 calcified herniated nucleus pulposus 
and DJD is manifested by findings of pronounced 
intervertebral disc syndrome, including bilateral L5-S1 
radiculopathy, muscle spasm, and limited motion.   

7.  There is no evidence of unfavorable ankylosis of the 
entire spine.  


CONCLUSIONS OF LAW

1.  The RO's June 2000 decision denying service connection 
for a cervical spine condition as secondary to service-
connected L5-S1 calcified herniated nucleus pulposus and DJD 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (1999).

2.  The evidence added to the record subsequent to the RO's 
June 2000 rating decision denying service connection for a 
cervical spine condition as secondary to service-connected 
L5-S1 calcified herniated nucleus pulposus and DJD is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).  

3.  The criteria for service connection for a cervical spine 
condition as secondary to service-connected L5-S1 calcified 
herniated nucleus pulposus and DJD have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2006).  


4.  The criteria for service connection for a cervical spine 
condition on a direct basis have been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  

5.  The criteria for a disability evaluation of 60 percent, 
but no higher, for L5-S1 calcified herniated nucleus pulposus 
and DJD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (effective before September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective as of September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical 
spine condition, to include as secondary to service-
connected L5-S1 calcified herniated nucleus pulposus and 
DJD

The veteran seeks to establish service connection for a 
cervical spine condition on both a direct and secondary 
basis.  He contends that a fall he sustained in service 
resulted in the development of a cervical spine condition in 
addition to his service-connected back disability.  The 
veteran also asserts that his service-connected L5-S1 
calcified herniated nucleus pulposus and DJD has contributed 
to the development of a cervical spine condition.  See 
statements in support of claim dated October 1998, July 2000, 
and received January 1999; April 2004 notice of disagreement 
(NOD).  The RO has confirmed and continued the denial issued 
in a previous final decision.  See February 2004 rating 
decision.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the San Juan, Puerto Rico, RO in June 
2000 denied the claim for entitlement to service connection 
for a cervical spine condition as secondary to service-
connected L5-S1 calcified herniated nucleus pulposus and DJD 
on the basis that it was not well-grounded.  The RO found 
there was no evidence that a cervical condition existed or 
evidence of a plausible relationship between the back and the 
cervical condition.  The RO notified the veteran of this 
decision by letter dated June 16, 2000.  Although the veteran 
submitted a timely NOD and a statement of the case (SOC) was 
issued on August 13, 2001, his substantive appeal (VA Form 9) 
dated October 17, 2001 was found to be untimely.  See August 
2003 VA letter; 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.302(b) (1999) (a Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction (AOJ) mails the Statement of the Case (SOC), or 
within the remainder of the one-year period from the date of 
mailing of the notification of the appealed determination, 
whichever period ends later).  An unappealed determination of 
the AOJ is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2006).  

The veteran filed a claim to reopen in September 2003, and 
this appeal ensues from the February 2004 rating decision 
issued by the San Juan, Puerto Rico, RO, which declined to 
reopen the claim and confirmed and continued the previous 
denial of service connection for a cervical spine condition 
as secondary to service-connected L5-S1 calcified herniated 
nucleus pulposus and DJD.  As a general rule, once a claim 
has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  If the claimant presents new and material evidence, 
however, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (2006).  

Evidence before the RO in June 2000 included the veteran's 
service medical records, which document the injury he 
sustained to his back in June 1971 but are devoid of 
complaints involving the veteran's neck.  See DD 261 dated 
July 1971.  The evidence also included private treatment 
records that contain references to the cervical spine.  
Although it is true that early medical records show no 
problems involving the cervical spine, the veteran was later 
found to suffer paravertebral muscle spasm, cervical 
radiculopathy, right thoracic outlet syndrome, and chronic 
cervical myositis.  See July 1990, June 1998 and July 1995 
records from CT Radiology Complex; September 1998 Magnetic 
Resonance Imaging (MRI) from Open MRI of P.R; September 1998 
electromyographic (EMG) and nerve conduction velocity (NCV) 
examination performed by Dr. Lao; and November 1998 record 
from Dr. Bisbal.  There was no medical evidence, however, 
concerning the etiology of the veteran's cervical spine 
conditions.  

Evidence added to the record since the RO's 2000 decision 
includes numerous private treatment records and several VA 
compensation and pension (C&P) spine examinations, none of 
which were previously of record and are thus considered new.  
During a June 2004 VA examination, the VA examiner provided 
an opinion on the etiology of the veteran's cervical 
conditions, to include cervical myositis and right thoracic 
outlet syndrome.  This etiological opinion relates to an 
unestablished fact necessary to substantiate the claim; as 
such, this record is considered material.  Having found that 
new and material evidence has been presented since the last 
final denial of the veteran's claim for service connection 
for a cervical spine condition, to include as secondary to 
service-connected L5-S1 calcified herniated nucleus pulposus 
and DJD, the claim is reopened for review on the merits.  

The report of a November 2003 VA C&P examination contains a 
diagnosis of no cervical pathology found.  The examiner noted 
that the service medical records contained no complaint of 
cervical pain and that there was no present medical diagnosis 
that could be attributed to the veteran's claim of secondary 
service connection for a cervical condition.  The June 2004 
VA C&P examination report contains diagnoses of cervical 
myositis and of right thoracic outlet syndrome, by nerve 
conduction and EMG study by Dr. Lao, and bilateral carpal 
tunnel syndrome.  The examiner expressed the opinion that 
"it is not as likely as not that the veteran's cervical 
condition and thoracic outlet syndrome are secondary to his 
service-connected lumbar condition."  There have been no 
other medical opinions submitted regarding the veteran's 
claim for service connection on a secondary basis.  

Although the veteran's representative argues that the opinion 
in the June 2004 VA C&P examination report places the 
evidence in equipoise, the Board concludes that it is exactly 
the opposite, that is, the opinion is that the evidence is 
not in equipoise (i.e., not "as likely as not").  In the 
absence of evidence that the veteran's cervical spine 
condition is proximately due to or the result of his service-
connected L5-S1 calcified herniated nucleus pulposus and DJD, 
service connection on a secondary basis must be denied.  As 
the preponderance of the evidence is against the claim on a 
secondary basis, the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).  

The veteran has clearly indicated that he wishes his claim to 
be considered on a direct basis as well.  See statements in 
support of claim dated October 1998, July 2000, and received 
January 1999; April 2004 NOD.  Although the RO did not 
address the matter of whether service connection for a 
cervical spine condition on a direct basis is warranted in a 
rating decision, a Decision Review Officer did deny service 
connection on a direct basis in a statement of the case dated 
in August 2001.  The issue presented to the Board by the RO 
in the current appeal was solely that of secondary service 
connection; therefore, the Board must consider whether the 
veteran would be prejudiced by addressing the issue of direct 
service connection.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the Board is not precluded from 
adjudicating the merits of such a claim, as the evidence of 
record warrants granting service connection for a cervical 
spine condition on a direct basis.  VAOPGCPREC 16-92 (July 
24, 1992) (the Board may make findings favorable to an 
appellant on sub issues or arguments relating to a claim 
without referring the matter to the AOJ).  

The most recent evidence of record indicates that the veteran 
suffers from bilateral thoracic outlet syndrome, chronic 
cervical strain, and bilateral C8-T1 radiculopathy.  See June 
2005 EMG and NCV examination report.  After discussing the 
veteran's medical history since 1996, Dr. Lao opined that the 
constant, persistent cervical pain, stiffness, and severe 
muscle spasm are directly related to the 1971 in-service fall 
because in addition to the severe trauma to the low back, the 
veteran also sustained lesion to his cervical area with 
sudden, violent hyperextension and hyperflexion of his 
cervical spine and tear of scalenus muscles.  This eventually 
caused his chronic progressive initial right thoracic outlet 
syndrome detected in June 1998 and severe chronic bilateral 
thoracic outlet syndrome as confirmed by the June 2005 EMG 
and NCV test.  Dr. Lao rationalized that the thoracic outlet 
syndrome must have been caused by the traumatic fall in 1971 
since the other two possible sources for the syndrome, a 
cervical rib and occupational causes, are not present in the 
veteran's case, as there is no x-ray evidence of a cervical 
rib and the veteran's occupational duties in management and 
as a chemist did not cause the condition.  See November 2005 
medical report.  This is consistent with Dr. Lao's September 
1998 report of bilateral carpal tunnel syndrome and right 
thoracic outlet syndrome, in which he noted that the usual 
causes of thoracic outlet syndrome are traumatic in origin or 
occupational.

The medical opinion by Dr. Lao, who has provided private 
treatment to the veteran for his spinal problems since 1997, 
supports the veteran's claim for service connection for a 
cervical spine condition on a direct basis.  Although the 
record contains a negative opinion concerning secondary 
service connection, it does not contain a contrary opinion 
concerning whether the veteran's neck disability is directly 
related to disease or injury during his active military 
service.  In the absence of such a negative opinion, Dr. 
Lao's opinion provides a basis upon which to grant 
entitlement to service connection for cervical strain and 
bilateral thoracic outlet syndrome.  See 38 C.F.R. § 3.102 
(2006).  

II.	Increased rating for L5-S1 calcified herniated nucleus 
pulposus and DJD 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Service connection for the veteran's back disability has been 
in effect for over three decades.  See November 1972 rating 
decision.  He was granted service connection for degenerative 
disk disease, L5-S1, mild with secondary fibromyositis, and 
was assigned a rating of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective June 26, 1971.  The RO 
thereafter increased the rating to 40 percent, effective July 
24, 1995, and recharacterized the disability as L5-S1 
calcified herniated nucleus pulposus by CT scan, DJD of the 
lumbar spine by x-rays.  See October 1995 rating decision.  
The veteran has appealed the February 1998 rating decision 
that continued the assignment of the 40 percent evaluation 
for L5-S1 calcified herniated nucleus pulposus and DJD.  

While the veteran's claim was pending, the criteria for 
evaluating spinal disabilities were amended, effective 
September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 
54, 345-54, 349 (2002) and 68 Fed. Reg. 51, 454-51, 458 
(2003), respectively.  The amendment effective September 23, 
2002 concerned revisions to old Diagnostic Code 5293, and is 
pertinent to this claim, as the veteran's disability has 
consistently been rated under this old Diagnostic Code.  The 
current version of the revised criteria is found in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005).  The revised 
criteria evaluate various types of spine disabilities.  New 
Diagnostic Code 5243 is specific to intervertebral disc 
syndrome (IDS).  

Both the old and new criteria apply, but the substantive new 
criteria cannot be applied before their effective date of 
September 26, 2003.  In light of these amendments, the Board 
evaluates the claim in accordance with the effective dates of 
the rating criteria, before and as of September 26, 2003, as 
follows:

A.	Increased rating based on criteria in effect before 
September 26, 2003

Prior to September 23, 2002, Diagnostic Code 5293 provided 
one rating criteria for both orthopedic and neurological 
manifestations of IDS.  Under this diagnostic code, a 60 
percent evaluation was assigned for pronounced IDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain on motion and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  From 
September 2002 until a subsequent amendment in September 
2003, Diagnostic Code 5293 provided a 60 percent rating for 
IDS with incapacitating episodes having a total duration of a 
minimum six weeks during the past one year.  See 38 C.F.R. § 
4.71a (2003) and 67 Fed. Reg. at 54,349 (2002).  Pursuant to 
the September 2002 amendments, orthopedic and neurological 
manifestations were to be evaluated separately using the 
criteria for the most appropriate orthopedic and neurologic 
diagnostic code(s).  See Note (2), 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

The Board has reviewed all evidence of record pertaining to 
the veteran's lumbar spine disability since the inception of 
his appeal, and concludes that the evidence of record as a 
whole supports the assignment of a 60 percent evaluation 
under old Diagnostic Code 5293 prior to September 23, 2002.  
Although not all the findings listed for a 60 percent rating 
are consistently shown, the evidence supports a conclusion 
that the veteran's disability picture more nearly 
approximates the criteria for the 60 percent evaluation.  
38 C.F.R. § 4.7.

Neurological testing on September 27, 1997 revealed that the 
veteran was suffering from bilateral L5-S1 radiculopathy.  In 
addition, in September 1997 Dr. Lao reported severe muscle 
spasm, limitation of motion and weakness, loss of sensation, 
and decreased Achilles tendon reflexes.  The November 1997 VA 
C&P examination also showed limitation of motion, muscle 
spasm, mild weakness of the left ankle jerk reflex, and 
decreased sensation in both L5-S1 dermatomes of the feet.  
The February 1998 VA C&P examination showed decreased range 
of motion, although the examiner noted the veteran was 
apparently not using full effort; severe muscle spasm; and 
weakness in both ankle dorsiflexor and plantar flexor 
muscles.  The ankle jerk reflex was normal, and the examiner 
explained the discrepancy in this finding by stating that the 
veteran was relaxed at this examination, but had not been 
relaxed at the previous examination.  The May 2000 VA C&P 
examination report also showed spasm and limitation of 
motion, decreased sensation, positive straight leg raising, 
and a 2 cm muscle atrophy of the left thigh, although the 
knee and ankle jerk reflexes were +2 and symmetrical.  

The evidence of record does not support a rating higher than 
60 percent under old Diagnostic Code 5293 between September 
23, 2002 and September 26, 2003 pursuant to either method of 
evaluation.  A rating in excess of 60 percent is impossible 
when IDS is evaluated on the total duration of incapacitating 
episodes, as 60 percent is the maximum rating available 
pursuant to this method.  Nor is a rating in excess of 60 
percent warranted when considering whether separate 
evaluations for orthopedic and neurological manifestations 
should be assigned.  The veteran has been found to suffer a 
lumbosacral sprain and has exhibited some limitation of 
motion, but these orthopedic manifestations do not merit the 
maximum rating available (40 percent) under old Diagnostic 
Codes 5292 (limitation of motion of the lumbar spine) or 5295 
(lumbosacral strain).  See October 2002 record from Dr. 
Hernandez; September 2003 VA C&P spine examination report.  
Moreover, although the veteran has been diagnosed with 
bilateral radiculopathy L5-S1, no specific nerve component 
has been identified so as to assign a rating under an 
appropriate neurologic diagnostic code.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520 - 8530 (2002) (2003); records 
from Doctors Lao and Hernandez; September 2003 VA C&P 
examination report.  

Other old criteria in effect prior to the September 2002 and 
September 2003 amendments also permitted schedular ratings 
higher than 60 percent.  Diagnostic Code 5285 provided for a 
100 percent rating for a fracture of the vertebra, depending 
on severity.  Old Diagnostic Code 5286 provided for a 100 
percent rating for complete bony fixation (ankylosis) of the 
spine, depending on severity and whether ankylosis is 
favorable or unfavorable.  These diagnostic codes are not 
applicable to the current situation, however, as there is no 
evidence that the veteran had a fractured vertebra or 
ankylosis of the spine.  

        B.	Increased rating based on criteria in effect as of 
September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS when evaluated on the basis of 
incapacitating episodes) are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information).  Notes to the new spine 
disability rating criteria specify that any associated 
objective neurologic abnormalities including, but not limited 
to, bowel or bladder impairment, are to be rated separately 
from orthopedic manifestations, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a (2006), Note (1).  

Under the new criteria, a rating in excess of 60 percent is 
allowed under only one condition, that is, unfavorable 
ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  There is no evidence of 
record that the veteran's spine has ankylosis of any kind.  
See VA C&P spine examinations dated November 2003, June 2004 
and September 2005.  Accordingly, a rating in excess of 60 
percent is not warranted under the new rating criteria.

The Board has also considered whether the veteran manifests 
any associated objective neurologic abnormalities so as to 
warrant a separate rating under an appropriate diagnostic 
code.  See 38 C.F.R. § 4.71a (2006), Note (1).  Although the 
veteran exhibits diminished Achilles reflexes, bilaterally; 
motor loss in the upper and lower extremities; sensory loss 
in neuroanatomic distribution; nerve and root lesion of 
entrapment; compression; irritability; deep tendon reflexes 
(DTR) changes; and impaired pinprick and light touch in the 
upper and lower extremities at L5-S1 dermatome, the medical 
evidence of record since September 2003 still does not 
contain reference to an identified nerve component.  See 
April 2004 and June 2005 neurological medical report from Dr. 
Hernandez; September 2005 VA examination report; records from 
Dr. Lao.  As such, the Board cannot assign a rating under an 
appropriate neurologic diagnostic code.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8520 - 8530 (2006).  In addition, the 
veteran has consistently denied suffering any urinary or 
fecal incontinence.  See VA C&P spine examination reports 
dated November 2003, June 2004 and September 2005.  

Consideration has also been given to any functional 
impairment and any effects of pain on functional abilities.  
The Board recognizes that during the most recent (September 
2005) VA examination, the veteran exhibited additional 
limitation of motion on repetitive use due to pain, fatigue, 
weakness and lack of endurance.  The assignment of a 60 
percent rating for the veteran's service-connected spinal 
disability contemplates such functional loss, however.  As 
such, a rating in excess of 60 percent is not warranted under 
38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set 
forth in DeLuca.  

III.	Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As service connection has been granted for the claimed 
cervical spine condition, any defect in the notice or 
assistance given to the veteran was harmless.

The appeal concerning an increase in the disability 
evaluation assigned for service-connected L5-S1 calcified 
herniated nucleus pulposus and DJD originates from a February 
1998 rating decision that denied the claim.  The Board 
acknowledges that the veteran was not provided with section 
5103(a) notice concerning the evaluation of the claim until 
after the issuance of the rating decision that is the subject 
of this appeal.  In this case, however, the claim was filed 
long before the current section 5103(a) notice requirement 
became effective in November 2000.  

Section 5103(a) notice was provided to the veteran in an 
August 2003 letter advising him that the RO would assist him 
in obtaining additional information and evidence and of the 
responsibilities on both his part and VA's in developing the 
claim.  He was later informed of the need to send any 
pertinent evidence in his possession in an October 2004 
supplemental statement of the case (SSOC).  The RO also 
provided the veteran with the relevant rating criteria 
throughout the course of his appeal, to include the 
amendments made in September 2002 and September 2003.  See 
April 1998 SOC; October 2004 SSOC.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. At 187.  The 
veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection in an April 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant private treatment records have been 
obtained and the veteran was afforded several appropriate VA 
examinations in connection with his claim.  The record does 
not suggest the existence of additional, pertinent evidence 
that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for cervical strain and bilateral thoracic 
outlet syndrome is granted.  

A rating of 60 percent for L5-S1 calcified herniated nucleus 
pulposus and DJD is granted, subject to regulations governing 
the payment of monetary benefits.


REMAND

The Board has granted service connection for a cervical spine 
condition, and has increased the disability evaluation for 
the veteran's service-connected back disability.  The 
disability evaluation for the veteran's cervical strain and 
bilateral thoracic outlet syndrome has not yet been assigned, 
and the degree of disability of both the service-connected 
neck and back disabilities may have a material effect on the 
claim for TDIU.  As such, due process requires that the RO 
rate the cervical spine condition and then reconsider the 
matter of entitlement to a TDIU.  

Accordingly, the case is REMANDED to the RO via 
the AMC for the following action:

1.  After assigning a disability 
evaluation for cervical strain and 
bilateral thoracic outlet syndrome, 
reconsider the matter of whether the 
veteran is entitled to a TDIU.  

2.  If the benefit sought on appeal 
remains unfavorable, issue an updated 
SSOC and give the veteran and his 
representative an appropriate amount of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


